UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                          No. 97-30231




 MARY L. HELMS, individually and as next friend of Amy T. Helms;
AMY T. HELMS, a minor; MARIE L. SCHNEIDER,

           Plaintiffs - Appellants - Cross Appellees - Appellees,

                             VERSUS

 CECIL J. PICARD, Louisiana Superintendent of Public Education;
KENNETH DUNCAN, Louisiana State Treasurer; LOUISIANA STATE BOARD
OF ELEMENTARY AND SECONDARY EDUCATION; JEFFERSON PARISH SCHOOL
BOARD SYSTEM; ELTON LAGASSE, Superintendent of the Jefferson
Parish School System; LAURIE E. ROLLING, President and member of
the Jefferson Parish School Board; LIBBY MORAN, Vice President
and member of the Jefferson Parish School Board; ROBERT WOLFE,
member of the Jefferson Parish School Board; BARRY BORDELON,
member of the Jefferson Parish School Board; O.H. GUIDRY, member
of the Jefferson Parish School Board; CEDRIC FLOYD, member of the
Jefferson Parish School Board; POLLY THOMAS, member of the
Jefferson Parish School Board; GENE KATSANIS, member of the
Jefferson Parish School Board; MARTIN MARINO, member of the
Jefferson Parish School Board,

                       Defendants - Appellees - Cross Appellants,
     and

RICHARD W. RILEY, Secretary of the United States Department of
Education; UNITED STATES DEPARTMENT OF EDUCATION,

                                          Defendants - Appellees,

     and

SPECIAL EDUCATION SERVICES CORPORATION,

                                           Defendant - Appellant,

     and

GUY MITCHELL; JAN MITCHELL; EUGENE CERISE; KATHY CERISE,

            Intervenor Defendants - Appellees - Cross Appellants.
          Appeals from the United States District Court
              for the Eastern District of Louisiana
                         January 13, 1999

ON PETITIONS FOR REHEARING AND SUGGESTIONS FOR REHEARING EN BANC
       (Opinion 8/17/98, 5 Cir., 97-30231, 151 F.3d 347)


Before DUHÉ, BENAVIDES and STEWART, Circuit Judges.1

PER CURIAM:

     The Petitions for Rehearing are DENIED and the court having

been polled at the request of one of the members of the court and

a majority of the judges who are in regular active service not

having voted in favor, (Fed. R. App. P and 5th Cir. R. 35) the

Suggestions for Rehearing En Banc are also DENIED.

     For clarity, we amend that part of the last sentence of the

panel opinion following the number (2) to read as follows:

     “...(2) we REVERSE the district court’s grant of summary
     judgment in favor of Defendants and RENDER judgment in
     favor   of   Plaintiffs   declaring  that   the   Federal
     instructional materials program, 20 U.S.C. §§ 7301-7373,
     and its Louisiana counterpart, La.Rev.Stat.Ann. §§
     17:351-52, are unconstitutional as applied in Jefferson
     Parish, except as applied for the acquisition of
     textbooks which use is not challenged by this litigation;
     and (3)....”




     1
      Judges Wiener and Dennis did not participate in the
consideration of the suggestion for rehearing en banc.